Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered September 9, 1994, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt *556was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial counsel proceeded in as effective a manner as possible in view of the overwhelming evidence of the defendant’s guilt, and provided the defendant with meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146-147).
The defendant’s contention that the sentencing court failed to comply with the procedural mandates of CPL 400.20 is unpreserved for appellate review (see, People v Proctor, 79 NY2d 992). Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.